authority or if an important issue of law needs clarification.   Id. at 197-98,

                   179 P.3d at 559.
                               Having considered the parties' arguments and supporting
                   documentation, we conclude that there are underlying factual disputes
                   and that petitioner had not demonstrated that the district court was
                   required by clear legal authority to dismiss the underlying action.
                   Although we are concerned that the district court did not explain its good
                   cause analysis when granting real party in interest's untimely
                   countermotion to extend the time to effect service, see Saavedra Sandoval
                                                                                       -




                   v. Wal-Mart Stores, Inc., 126 Nev. ,            245 P.3d 1198, 1201 (2010)
                   (requiring the district court to first evaluate whether good cause exists for
                   a party's failure to file a timely motion seeking enlargement of time, before
                   considering whether goodS cause exists for failing to effect service within
                   the 120-day service period), a good cause determination is within the
                   district court's discretion and we acknowledge that the factual disputes
                   regarding petitioner's identity and real party in interest's knowledge
                   thereof may affect such analysis. Because petitioner has a speedy and
                   adequate remedy in the form of an appeal from the final judgment, see
                   Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841
                   (2004) (explaining that an appeal is generally an adequate legal remedy
                   precluding writ relief), we conclude that our extraordinary intervention is
                   not warranted at this time. Accordingly, we deny the petition.     Smith, 107
Nev. at 677, 818 P.2d at 851.
                               It is so ORDERED.



                                                                       , J.
                                            Parraguirre



SUPREME COURT
        OF

     NEVADA
                                                          2
(0) 1947A    ea,
                  cc:   Hon. Valorie J. Vega, District Judge
                        Upson Smith/Las Vegas
                        Law Office of Daniel Marks
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) [947A    en